


Exhibit 10.15






SETTLEMENT AGREEMENT
THIS SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of the
9th day of December, 2013 (the “Effective Date”) by and among Rambus Inc., a
Delaware corporation (“Rambus”), on the one hand, and Micron Technology, Inc., a
Delaware corporation, together with its Subsidiaries (as defined in Article 1),
Micron Semiconductors Products, Inc., an Idaho corporation, Micron Semiconductor
(Deutschland) GmbH, a corporation organized under the laws of Germany, and
Micron Technology Italia Srl, a corporation organized under the laws of Italy
(collectively, “Micron”), on the other hand. Rambus and Micron may hereinafter
be referred to collectively as the “Parties” and individually as a “Party.”
WHEREAS, Micron and its Subsidiaries and Rambus and its Subsidiaries are
currently parties to a number of Disputes (as defined in Article 1) relating to
certain products of Micron and certain Rambus Patents (as defined in Article 1),
including but not limited to disputes as to whether claims of such Rambus
Patents are infringed by Micron’s products, and disputes relating to the
validity, enforceability and scope of such Rambus Patents, and the Antitrust
Litigation (as defined in Article 1);
WHEREAS, the Parties desire to eliminate the risks associated with such
litigation and to enter into a comprehensive resolution to compromise, settle
and release the Disputes, and to compromise, resolve and avoid other disputes
that may arise after the Effective Date with respect to Micron's products and
the Rambus Patents;
WHEREAS, the Parties acknowledge that in resolving the Disputes, and other
disputes that may arise after the Effective Date, the promises and covenants
each will receive under this Agreement and the Patent License Agreement (as
defined in Article 1) represent a package, and are not intended to be severable
from each other; in particular (a) Micron is receiving a full and final release
of the claims asserted or that could be or could have been asserted against it
in the Disputes and securing a license to certain claims of the Rambus Patents,
in exchange for the Initial Payment and other payments set forth in the Patent
License Agreement, and (b) Rambus is receiving the Initial Payment and other
payments set forth in the Patent License Agreement, in exchange for granting
such releases and licenses, as well as other benefits provided for in this
Agreement and the Patent License Agreement;
WHEREAS, the Parties acknowledge that it is therefore essential that their
respective obligations under this Agreement be certain and not subject to
collateral attack, or otherwise subject to change or modification except on the
terms expressly set forth therein;
WHEREAS, this Agreement is entered into for the purpose of settlement and
compromise only,
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the Parties, the Parties agree as follows:



_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Article 1


Definitions
In addition to the terms defined in other parts of this Agreement, the following
terms used herein with initial capital letters shall have the respective
meanings specified in this Article 1.
1.1
Affiliate. The term “Affiliate” means, for an identified entity, any other
entity that (a) is a Subsidiary of such identified entity; or (b) Controls or is
under common Control of such identified entity, but only so long as such Control
exists.

1.2
Agreement. The term “Agreement” has the meaning set forth in the introductory
paragraph.

1.3
Antitrust Litigation. The term “Antitrust Litigation” means the matter entitled
Rambus Inc. v. Micron Technology Inc. et al., No. 04-431105 (Supr. Ct. Cal., San
Fran. Filed May 5, 2004) and any appeals therefrom and related proceedings,
including specifically the appeal in Rambus Inc. v Micron Technology, Inc., et
al., in the Court of Appeal of the State of California, First Appellate
District, Division Two, Case No. A135150.

1.4
Change of Control. The term “Change of Control” has the meaning set forth in the
Patent License Agreement.

1.5
Comprehensive Resolution Agreements. The term “Comprehensive Resolution
Agreements” means this Agreement and the Patent License Agreement.

1.6
Control. The term “Control” has the meaning set forth in the Patent License
Agreement.

1.7
Design. The term “Design” has the meaning set forth in the Patent License
Agreement.

1.8
Disputes. The term “Disputes” means any and every litigation, lawsuit, or
similar proceeding pending between the Parties as of the Effective Date in any
court, governmental body, or agency in any jurisdiction, including the Patent
Litigation, the German Patent Litigation, the Italian Patent Litigation, the
Antitrust Litigation, and the Patent Actions, and any and all disputes related
thereto.

1.9
Effective Date. The term “Effective Date” has the meaning set forth in the
introductory paragraph.

1.10
Excluded Entity. The term “Excluded Entity” means Broadcom Corporation, LSI
Corporation, MediaTek Inc., SK hynix Inc., SK hynix America Inc., Hynix
Semiconductor Manufacturing America Inc., SK hynix U.K. Ltd., SK hynix
Deutschland, GmbH, Nanya Technology Corporation, Nanya Technology Corporation
U.S.A., NVIDIA Corporation, Samsung Electronics Co., Ltd., Samsung Electronics
America, Inc., Samsung Semiconductor, Inc., Samsung Austin Semiconductor, L.P.,
STMicroelectronics N.V., STMicroelectronics Inc. and any other Third Party
(including the Affiliates of such Third Party) that is an adverse party to
Rambus or its Subsidiaries in any lawsuit, litigation or other similar
proceedings pending as of the Effective Date.


_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




1.11
German Patent Litigation. The term "German Patent Litigation" means (a) the
infringement action based on the German part of EP 0 525 068 and based on the
German utility model DE 19 17 296.9 filed by Rambus Inc. against Micron
Semiconductor (Germany) GmbH at the District Court Mannheim/Germany (Court
docket 7 O 451/00) on August 31, 2000, which claim has been withdrawn on
June 18, 2004 and April 28, 2006, respectively, (b) the infringement action
based on the German part of EP 1 022 642, filed by Rambus Inc. against Micron
Semiconductor (Deutschland) GmbH at the District Court Mannheim/Deutschland
(Court docket 7 O 452/01) on August 9, 2001, which proceedings are stayed
(decision dated July 29, 2002), and (c) the infringement suit based on the
German part of EP 1 022 642 filed by Rambus Inc. against Micron Technology at
the Administrative Court Karlsruhe/Deutschland (Court docket 6 K 2021/01), which
proceedings have been continued with the District Court Mannheim/Germany (Court
docket 7 O 131/02) and stayed (decision dated July 26, 2002) (the “value in
dispute” for such decision has preliminarily been fixed to EUR 2.500.000
(decision dated March 3, 2003)).

1.12
Initial Payment. The term “Initial Payment” has the meaning set forth in the
Patent License Agreement.

1.13
Italian Patent Litigation. The term "Italian Patent Litigation" means the
matters entitled (a) Micron Technology Inc. and Micron Technology Italia Srl v.
Rambus Inc., Docket nos. 33560/01 and 61500/09, District Court of Milan (J.
Bichi), and (b) Micron Technology Inc. and Micron Technology Italia Srl v.
Rambus Inc., Docket no. 18700/2011, Supreme Court.

1.14
Licensed Product. The term “Licensed Product” has the meaning set forth in the
Patent License Agreement.

1.15
Micron. The term “Micron” has the meaning set forth in the introductory
paragraph.

1.16
Micron Patents. The term “Micron Patents” has the meaning set forth in the
Patent License Agreement.

1.17
Micron Product. The term “Micron Product” has the meaning set forth in the
Patent License Agreement.

1.18
Party. The terms “Party” and “Parties” have the meanings set forth in the
introductory paragraph.

1.19
Patent Actions. The term “Patent Actions” means all United States Patent and
Trademark Office, all European Patent Office and all other governmental
reexamination proceedings, oppositions, actions or challenges filed, requested
or supported by Micron with respect to any Rambus Patents, and any appeals
thereof, as of the Effective Date, including without limitation all such
reexaminations and/or oppositions of U.S. Patent, European Patent and or other
governmental Patent numbers.

1.20
Patent License Agreement. The term “Patent License Agreement” has the meaning
set forth in Article 2.

1.21
Patent Litigation. The term “Patent Litigation” means the matters entitled
Micron Technology, Inc. v. Rambus Inc., No. 00-792 (D. Del. Filed Aug. 28, 2000)
and Rambus Inc.


_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




v. Micron Technology, Inc., et al., No. C-06-00244 (N.D. Cal. Filed Jan. 13,
2006), and any appeals therefrom and related proceedings, including specifically
the appeal in Micron Technology, Inc. v. Rambus, Inc., Federal Circuit No.
13-1294 (“Delaware Appeal”).
1.22
Patents. The term “Patents” has the meaning set forth in the Patent License
Agreement.

1.23
Rambus. The term “Rambus” has the meaning set forth in the introductory
paragraph.

1.24
Rambus Patents. The term “Rambus Patents” has the meaning set forth in the
Patent License Agreement.

1.25
Rambus Leadership Products. The term “Rambus Leadership Products” has the
meaning set forth in the Patent License Agreement.

1.26
[***]

1.27
Subsidiary. The term “Subsidiary” has the meaning set forth in the Patent
License Agreement.

1.28
Third Party. The term “Third Party” means with respect to a specified Party, or
any Subsidiary of such specified Party, any entity that is not the specified
Party or an Affiliate or Subsidiary of such specified Party.



Article 2
Patent License Agreement
Concurrent with the execution and delivery of this Agreement, and as an integral
part of the overall consideration received by the Parties in respect of their
respective releases, covenants not to sue, and other obligations under this
Agreement, Rambus and Micron shall enter into the Patent License Agreement in
the form attached hereto as Exhibit A (the “Patent License Agreement”).
Article 3


Releases
Subject to the delivery of the Initial Payment in accordance with the Patent
License Agreement, and the execution and delivery of the Patent License
Agreement in accordance with Article 2 (for the avoidance of doubt, none of the
Parties’ releases, covenants not to sue, or other obligations under this Article
3 shall be effective until Rambus has received the full amount of the Initial
Payment in accordance with the Patent License Agreement and the execution and
delivery of the Patent License Agreement in accordance with Article 2):
3.1
Release by Rambus.

Effective upon Rambus’ receipt of the Initial Payment as set forth in the Patent
License Agreement, Rambus, on behalf of itself and its Subsidiaries, and its and
their respective former and current agents, representatives, directors,
officers, employees, predecessors,

_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




successors, and attorneys (collectively, “Rambus Group”) hereby irrevocably
releases, acquits, and forever discharges Micron, its Subsidiaries, its and
their respective former and current agents, representatives, directors,
officers, employees, predecessors, successors, and attorneys (collectively,
“Micron Group”) from any and all claims, counterclaims, defenses, demands,
damages, debts, liabilities, accounts, actions and causes of action of any kind,
[***], including but not limited to (i) any and all claims of any kind for
infringement of the Rambus Patents arising from the manufacture, use,
importation, exportation, sale or offer for sale of any products up until the
Effective Date and (ii) any and all claims that were alleged or could have been
alleged by Rambus Group in any Disputes.
3.2
Release by Micron.

Effective upon Rambus’ receipt of the Initial Payment as set forth in the Patent
License Agreement, Micron, on behalf of Micron Group, hereby irrevocably
releases, acquits, and forever discharges Rambus Group from any and all claims,
counterclaims, defenses, demands, damages, debts, liabilities, accounts, actions
and causes of action of any kind, known or unknown, suspected or unsuspected,
that arise or arose from or relate in any way to any act of Rambus Group prior
to the Effective Date, where such act gives or gave rise to a cause of action
that Micron Group had standing to assert against Rambus Group, or against any
other Person as to whom Rambus Group was then obliged by written agreement to
indemnify, including but not limited to (i) any and all claims of any kind for
infringement of the Micron Patents arising from the manufacture, use,
importation, exportation, sale or offer for sale of any Design up until the
Effective Date and (ii) any and all claims that were alleged or could have been
alleged by Micron Group in any Disputes.
3.3
Releases Shall Remain Effective. Each of Rambus and Micron acknowledges that,
after entering into this Agreement, they may discover facts different from, or
in addition to, those they now believe to be true with respect to the conduct of
the other Party. Each of Rambus and Micron intends that the releases and
discharges set forth in this Article 3 shall be, and shall remain, in effect in
all respects as written, notwithstanding the discovery of any different or
additional facts.

3.4
Waiver of California Civil Code § 1542. In connection with the releases and
discharges described in this Article 3, each of Rambus and Micron acknowledges
that it is aware of the provisions of section 1542 of the Civil Code of the
State of California, and hereby expressly waives and relinquishes all rights and
benefits that it has or may have had under that section (or any equivalent law
or rule of any other jurisdiction), which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
3.5
[***]

Rambus, on behalf of itself and its Subsidiaries, hereby covenants not to assert
any claims of infringement of the Rambus Patents against Micron’s distributors
and customers or against Micron’s Subsidiaries’ distributors and customers
solely arising from the use,

_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




importation, sale or offer for sale up until the Effective Date of any Micron
Products.
3.6
Certain Exclusions. For the avoidance of doubt:

(a)
The releases and covenants not to sue contained in this Article 3 shall apply
solely to (i) the activities occurring prior to the Effective Date of each of
the Parties, (ii) the activities occurring prior to the Effective Date of each
of the Parties’ respective Subsidiaries existing on or prior to the Effective
Date [***]. In no event shall the releases and covenants not to sue contained in
this Article 3 apply to the activities, whether occurring prior to or after the
Effective Date, of (1) any Third Party with or into which a Party merges or
combines, whether or not such Party remains the surviving entity, or (2) any
Third Party and/or portion of the assets of any business of a Third Party that
may be acquired by a Party, through merger (including reverse triangular
merger), acquisition of stock, acquisition of assets or otherwise, in each case,
after the Effective Date.

(b)
The releases and covenants not to sue contained in this Article 3 are not
intended to and do not extend to any Excluded Entity.

3.7
Dismissals and Other Provisions Terminating the Disputes.

(a)
[***], Micron and Rambus, through their respective counsel, shall take all
necessary and permissible actions to obtain dismissal with prejudice of all
claims, counterclaims, cross-claims and cross-complaints asserted against one
another and/or one another’s Subsidiaries in the Patent Litigation and the
Antitrust Litigation and the withdrawal or dismissal with prejudice of all
appeals therefrom. Such dismissals are final and not appealable.

(b)
[***]. Both Parties shall, [***], withdraw or discontinue any formal or informal
complaints, requests, petitions, actions, or other proceedings they may have
pending against the other Party or its Subsidiaries before any court or
regulatory body anywhere in the world related to the claims, counterclaims,
demands, damages, debts, liabilities, accounts, actions and causes of action
released by this Agreement or that relate in any way to the Rambus Patents or
the Micron Patents. For the avoidance of doubt, this provision (i) requires
Micron to withdraw and discontinue the German Patent Litigation, (ii) requires
the Parties, through their respective counsel, to withdraw the Italian Patent
Litigation by executing, delivering and submitting such documents as may be
necessary to dismiss those cases, and (iii) does not require Rambus to withdraw
any complaint or other proceeding as against parties other than Micron or its
Subsidiaries.

(c)
[***], Micron shall, to the full extent permitted by applicable law, withdraw,
cease to prosecute or pursue and notify the U.S. Patent and Trademark Office,
the European Patent Office, and/or other applicable governmental agency, that it
no longer intends to participate in, the Patent Actions.

(d)
The Parties and their counsel shall cooperate in good faith to effect the
dismissals and withdrawals required by Sections 3.7(a), (b), and (c) herein.


_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




3.8
Costs and Attorneys’ Fees. For any and all cases, lawsuits, proceedings,
Disputes and Patent Actions, including but not limited to the Patent Litigation,
German Patent Litigation, the Italian Patent Litigation and the Antitrust
Litigation, the Parties agree that each will pay its own costs and attorneys’
fees and that neither will file requests for costs or fees or otherwise seek to
recover its fees and/or costs. Without limiting the foregoing, Micron shall not
seek to recover any costs previously awarded to it in the Antitrust Litigation.
Any bills of costs, judgments or other requests previously filed or awarded in
such cases that have not yet been paid including without limitation the judgment
for costs awarded to Micron in the Antitrust Litigation shall be withdrawn or
vacated.

3.9
No Admission. Nothing contained in any of the Comprehensive Resolution
Agreements, or done or omitted in connection with any of the Comprehensive
Resolution Agreements, is intended as, or shall be construed as, an admission by
any Party of any fault, liability or wrongdoing.

3.10
No Further Actions. During the Initial Term-Product License Period (as defined
in the Patent License Agreement) and each Term-Product License Renewal Period
(as defined in the Patent License Agreement) , if any, and as part of the
settlement of claims and releases contemplated by this Agreement, during the
term of the Patent License Agreement, and in each case unless and to the extent
required by court order, summons, subpoena or judicial or regulatory agency
order or rule:

(a)
Micron covenants not to bring, or aid, assist or participate in, any action or
proceeding challenging or contesting the assertion, enforcement, validity or
enforceability of, or any use or infringement by any Third Party of, the Rambus
Patents, including but not limited to filing, requesting, participating or
assisting in any of the Patent Actions, provided that, notwithstanding the
foregoing, Micron may assist (e.g., provide prior art and/or non-infringement
analyses to) each Third Party to whom Micron has distributed or sold a Micron
Product before the Effective Date or a Licensed Product during the term of the
license associated with such Licensed Product as set forth in the Patent License
Agreement, in its defense of any claim of a Rambus Patent asserted against such
Third Party by Rambus to the extent that Micron is obligated to provide such
Third Party with such assistance pursuant to an indemnification provision;

(b)
[***]; and

(c)
Each Party covenants not to (i) file or bring a complaint against, or formally
or informally request or urge investigation of, the other Party or any of its
Subsidiaries before any regulatory body, or (ii) support, cooperate with or
otherwise assist any Third Party in any dispute against the other Party or any
of its Subsidiaries, or any regulatory body in any proceeding involving the
other Party or any of its Subsidiaries, in each case in any matter related to
the claims, counterclaims, defenses, demands, damages, debts, liabilities,
accounts, actions and causes of action released by this Agreement, including but
not limited to filing, requesting, participating or assisting in any United
States, European, or other patent office reexamination proceedings, actions,
challenges, oppositions or interferences with respect to Patents of the other
Party or any of its Subsidiaries, and filing amicus curiae briefs in the Patent
Litigation, the Antitrust Litigation, or any other Dispute.


_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Article 4


Warranties
Each Party represents, warrants and covenants, on behalf of itself and its
Subsidiaries, to the other Party during the term of this Agreement:
4.1
Due Incorporation. Such Party is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of formation with the requisite
corporate authority to own and use its properties and assets and to carry on its
business as currently conducted.

4.2
Due Authorization; Enforceability. Such Party has the requisite corporate or
other authority to enter into, and to grant the releases and discharges, make
the covenants, and consummate the transactions contemplated by, this Agreement,
on behalf of itself and its Subsidiaries, and otherwise to carry out its and its
Subsidiaries’ obligations hereunder. The execution, delivery and performance of
this Agreement by such Party and its Subsidiaries has been duly authorized by
all necessary action of such Party and its Subsidiaries, and no other act or
proceeding on the part of or on behalf of such Party and its Subsidiaries is
necessary to approve the execution and delivery of this Agreement, the
performance by such Party and its Subsidiaries of their obligations hereunder
and the consummation of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by such Party and constitutes a legal, valid
and binding obligation of such Party, enforceable against such Party in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditors generally, by general equity principles or by limitations
on indemnification pursuant to public policy.

4.3
No Conflicts; No Consents. The execution, delivery and performance of this
Agreement by such Party and its Subsidiaries, including but not limited to the
granting of the releases and discharges contemplated hereby, will not infringe
any law, regulation, judgment or order applicable to such Party and its
Subsidiaries and is not and will not be contrary to the provisions of the
constitutional documents of such Party and its Subsidiaries and will not (with
or without notice, lapse of time or both) result in any breach of the terms of,
or constitute a default under, any instrument or agreement to which such Party
and its Subsidiaries is a party or by which it or its property is bound. All
consents and approvals of any court, government agencies or other regulatory
body required by such Party and its Subsidiaries for the execution, delivery and
performance of the terms of this Agreement have been obtained and are in full
force and effect.

4.4
No Assignment of Claims. Each Party represents and warrants that it has not
assigned, transferred or granted to any Third Party any rights or interests with
respect to any claim or cause of action, or any right(s) underlying any claim or
cause of action, it had, has, or may have against the other or its Subsidiaries
as of, or prior to, the Effective Date of this Agreement.

4.5
Micron Electronics, Inc.  Micron represents and warrants that Micron
Electronics, Inc. is not a Subsidiary of Micron.


_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Article 5


Notices and other Communications
5.1
All notices or other communication required or permitted hereunder shall be in
writing and shall be (a) mailed by first class air mail (registered or certified
if available), postage prepaid, or otherwise delivered by hand, by messenger,
addressed to the addresses set forth below, or (b) delivered by facsimile to the
facsimile number set forth below. Each Party may change its address or facsimile
number for notices by providing a notice to the other Party in the manner set
forth herein. Such notices shall be deemed to have been effective when delivered
or, if delivery is not accomplished by reason of some fault or refusal of the
addressee, when tendered (which tender, in the case of mail, shall be deemed to
have occurred upon posting, and in the case of facsimile, shall be deemed to
have occurred upon transmission). All notices shall be in English.

If to Micron:


Micron Technology, Inc.
8000 S. Federal Way
Boise, Idaho 83716-9632
Telephone: 208-368-4500
Facsimile: 208-368-4540
Attention: General Counsel


If to Rambus:


Rambus Inc.
1050 Enterprise Way, Suite 700
Sunnyvale, CA 94089
Telephone: 408-462-8000
Facsimile: 408-462-8001
Attention: General Counsel


(with a copy, which shall not constitute notice, to the following:)
Satish Rishi
Chief Financial Officer
Rambus Inc.
4440 El Camino Real
Los Altos, CA 94022
Telephone: 408-462-8000
Facsimile: 408-462-8001

_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Article 6


Successors and Assigns
6.1
Subject to the limitation in Section 3.6 and 8.5, this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, successors and assigns, and upon any corporation, limited liability
partnership, limited liability company, or other entity into or with which any
Party hereto may merge, combine or consolidate. For the avoidance of doubt, this
provision does not govern the rights or obligations of successors or assigns of
the Parties under the Patent License Agreement. The releases, dismissals and
covenants granted by each Party and its Subsidiaries under this Agreement (but
not any benefits received by such Party or its Subsidiaries under this
Agreement) shall run with (a) in the case of Micron, the Micron Patents or (b)
in the case of Rambus, the Rambus Patents, and remain in full force and effect
regardless of any subsequent assignment, sale or other transfer of any such
Micron Patents or Rambus Patents or any rights or interests therein. Any such
assignment, sale, or transfer of rights in contravention of the foregoing shall
be null and void ab initio and of no force or effect.

Article 7


Dispute Resolution
7.1
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to any
choice-of-law or conflict-of-law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

7.2
English Language. This Agreement is executed in the English language and no
translation shall have any legal effect.

7.3
Jurisdiction and Venue. Any legal action, suit or proceeding arising under, or
relating to, this Agreement, shall be brought in State or Federal Courts located
in the State of Delaware, and each Party agrees that any such action, suit or
proceeding may be brought only in such courts. Each Party further waives any
objection to the laying of jurisdiction and venue for any such suit, action or
proceeding in such courts.

Article 8


Miscellaneous
8.1
Entire Agreement. This Agreement and the Patent License Agreement embody the
entire understanding of the Parties with respect to the subject matter hereof,
and merges all prior oral or written communications between them, and neither of
the Parties shall be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the


_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




subject matter hereof other than as expressly provided herein.
8.2
Relationship of the Parties. Nothing contained in this Agreement or the Patent
License Agreement shall be construed as creating any association, partnership,
joint venture or the relation of principal and agent between Rambus and Micron.
Each Party is acting as an independent contractor, and no Party shall have the
authority to bind any other Party or its representatives in any way.

8.3
Headings and Recitals. The headings of the several articles and sections are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement. The recitals to
this Agreement are intended to be a part of and affect the meaning and
interpretation of this Agreement.

8.4
Modification; Waiver. No modification or amendment to this Agreement, nor any
waiver of any rights, will be effective unless assented to in writing by the
Party to be charged, and the waiver of any breach or default will not constitute
a waiver of any other right hereunder or any subsequent breach or default.

8.5
No Assignment. This Agreement is personal to the Parties, and the Agreement
and/or any right or obligation hereunder is not assignable, whether in
conjunction with a change in ownership, merger, acquisition, the sale or
transfer of all, or substantially all or any part of either Party’s or any of
their respective Subsidiaries’ business or assets or otherwise, voluntarily, by
operation of law, reverse triangular merger or otherwise, without the prior
written consent of the other Party, which consent may be withheld at the sole
discretion of such other Party. Each Party understands that, as a condition to
such consent, the other Party may require it to convey, assign or otherwise
transfer its rights and obligations under the other Comprehensive Resolution
Agreements to the entity assuming such Party’s rights and obligations under this
Agreement. Any such purported or attempted assignment or transfer in violation
of the foregoing shall be deemed a breach of this Agreement and shall be null
and void. Notwithstanding the foregoing, either Party shall be entitled to, and
each Party hereby agrees to, assign this Agreement to a successor to all or
substantially all of a Party’s assets in a transaction entered into solely to
change a Party’s place of incorporation.

8.6
Interpretation. Each Party confirms that it and its respective counsel have
reviewed, negotiated and adopted this Agreement as the agreement and
understanding of the Parties hereto and the language used in this Agreement
shall be deemed to be the language chosen by the Parties hereto to express their
mutual intent. Regardless of which Party may have drafted this Agreement or any
part thereof, no rule of strict construction shall be applied against either
Party. For the avoidance of doubt “includes”, “including”, “included”, and other
variations of such terms shall be deemed to be followed by the phrase “without
limitation”.

8.7
No Third Party Beneficiaries. Unless otherwise expressly stated herein, nothing
in this Agreement, express or implied, is intended to confer upon any person
other than the Parties hereto or their respective permitted assignees,
successors in interest, and Subsidiaries any rights or remedies under or by
reason of this Agreement. The former and current agents, representatives,
directors, officers, employees, and attorneys of the Parties and their
Subsidiaries are intended beneficiaries of Sections 0, 0, 0, 3.4, and 3.5.


_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




8.8
Severability. If any provision of any Comprehensive Resolution Agreement is held
to be invalid or unenforceable, the meaning of such provision shall be
construed, to the extent feasible, so as to render the provision enforceable and
to effectuate the intent and purpose of the Parties with respect to such invalid
or unenforceable provision, and if no feasible interpretation shall save such
provision, (a) a suitable and equitable provision shall be substituted therefor
in order to effectuate, so far as may be valid and enforceable, the intent and
purpose of the Parties with respect to such invalid or unenforceable provision,
and (b) the remainder of such Comprehensive Resolution Agreement shall remain in
full force and effect.

8.9
Counterparts; Facsimile Transmission. This Agreement may be executed in two (2)
or more counterparts, all of which, taken together, shall be regarded as one and
the same instrument. Each Party may rely on facsimile or .pdf signature pages as
if such facsimile or .pdf pages were originals.

8.10
Bankruptcy Code. All rights, licenses, privileges, releases, and immunities
granted under this Agreement shall be deemed to be, for the purposes of Section
365(n) of the U.S. Bankruptcy Code, as amended (the “Bankruptcy Code”), licenses
of rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The Parties agree that each of the Parties shall retain and may
fully exercise all of their respective rights and elections under the Bankruptcy
Code. [***].

8.11
Further Actions. Each of the Parties hereto agrees to take and cause its
Subsidiaries to take any and all actions reasonably necessary in order to
effectuate the intent, and to carry out the provisions, of this Agreement.

8.12
Public Disclosures and Confidentiality. The Parties shall issue a press release
with respect to the Comprehensive Resolution Agreement in a mutually acceptable
form. Each Party agrees that, after the issuance of such press release, each
Party shall be entitled to disclose the general scope and nature of this
Agreement, but that the terms and conditions of this Agreement, to the extent
not already disclosed pursuant to such press release, shall be treated as
confidential information and that neither Party will disclose such terms or
conditions to any Third Party without the prior written consent of the other
Party, provided, however, that each Party may disclose the terms and conditions
of this Agreement:

(a)
as required by any court or other governmental body;

(b)
as otherwise required by law;

(c)
as otherwise may be required by applicable securities and other law and
regulation, including to legal and financial advisors in their capacity of
advising a party in such matters, so long as the disclosing Party shall seek
confidential treatment of such terms and conditions to the extent reasonably
possible;

(d)
to legal counsel, accountants, and other professional advisors of the Parties;

(e)
in confidence, to banks, investors and other financing sources and their
advisors;

(f)
in connection with the enforcement of this Agreement or rights under this
Agreement;


_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




(g)
during the course of litigation so long as the disclosure of such terms and
conditions are restricted in the same manner as is the confidential information
of other litigating parties and so long as (i) the restrictions are embodied in
a court-entered protective order limiting disclosure to outside counsel and
(ii) the disclosing party informs the other party in writing at least ten (10)
business days in advance of the disclosure and discusses the nature and contents
of the disclosure, in good faith, with the other party (for purposes of this
provision, the Protective Order entered in the Antitrust Litigation is
acceptable, as long as the disclosure is designated as both "Highly
Confidential-BP and Highly Confidential-IP");

(h)
in confidence, in connection with an actual or prospective merger or acquisition
or similar transaction; or

(i)
in confidence, in connection with a Party’s obligation(s) under any most favored
nation, or similar clause, whereby such Party is contractually obligated to
disclose and offer terms given to Third Parties.

In addition, upon execution of this Agreement, or thereafter, Rambus, in its
discretion, shall be entitled to file a copy of this Agreement with the U.S.
Securities and Exchange Commission, so long as Rambus seeks confidential
treatment of such agreement to the extent reasonably possible. In addition,
[***].

_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly and executed and delivered by
the duly authorized officers of the Parties hereto as of the date first written
above.


RAMBUS INC.
 
By:
/s/ Kevin Donnelly
 
Name:
Kevin Donnelly
 
 
 
 
 
 
 
MICRON TECHNOLOGY, INC.
 
By:
/s/ Brian M. Shirley
 
Name:
Brian M. Shirley
 
 
 
 
 
 
 
MICRON SEMICONDUCTOR PRODUCTS, INC.
By:
/s/ Thomas L. Laws Jr.
 
Name:
Thomas L. Laws Jr.
 
 
 
 
 
 
 
MICRON TECHNOLOGY ITALIA, SRL
By:
/s/ Thomas L. Laws Jr.
 
Name:
Thomas L. Laws Jr.
 
 
 
 
 
 
 
MICRON SEMICONDUCTOR (DEUTSCHLAND) GMBH
By:
/s/ Thomas L. Laws Jr.
 
Name:
Thomas L. Laws Jr.
 




_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




EXHIBIT A


PATENT LICENSE AGREEMENT


SEMICONDUCTOR PATENT LICENSE AGREEMENT


Incorporated by reference to Exhibit 10.16 to the Annual Report on Form 10-K for
the fiscal year ended
December 31, 2013



_____________________
[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

